DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-17 and 21-23 are allowed.

	    Comments on Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	Prior art fails to show or reasonably suggest the claim limitation “receiving, at a user interface of the electronic device prior to the capturing the media content, user input designating the media content as the private media content; further comprising: 2U.S.S.N. 16/861,944 enabling, by the one or more processors, at least one sensor of the electronic device operable to capture the media content, thereby allowing the at least one sensor of the electronic device to capture the media content; and disabling, by the one or more processors, at least one other sensor of the electronic device operable to capture the media content, thereby precluding the at least one other sensor from capturing the media content” in combination with all other claimed limitation of independent claim 1.
Prior art fails to show or reasonably suggest the claim limitation “a user interface receiving user input designating the media content as the private media content prior to the one or more sensors capturing the media content… the one or more sensors 
Prior art fails to show or reasonably suggest the claim limitation “a user interface receiving user input designating the media content as the private media content prior to the one or more sensors capturing the media content… the one or more sensors comprise at least a first sensor operable to capture the media content when the user input designates the media content as the private media content and at least a second sensor operable to capture the media content when the user input fails to designate the media content as the private media content, the one or more processors enabling the at least a first sensor and disabling the at least a second sensor in response to the user input.” in combination with all other claimed limitation of independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.T/Examiner, Art Unit 2424                                                                                                                                                                                                        
/ALAZAR TILAHUN/Examiner, Art Unit 2424